Appeal by the defendant from (1) two judgments of the Supreme Court, Queens County (Eng, J.), both rendered January 21, 1994, convicting him of robbery in the first degree (two counts, one each as to Indictment Nos. 2788/93 and 2808/93), upon his *730pleas of guilty, and imposing sentences, and (2) an amended judgment of the same court, also rendered January 21, 1994, revoking a sentence of probation previously imposed by the same court (McGann, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted burglary in the third degree under Indictment No. 2360/92.
Ordered that the judgments and the amended judgment are affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea agreements. Accordingly, the judgments of conviction and the amended judgment of conviction are affirmed (see, People v Callahan, 80 NY2d 273, 280; People v Seaberg, 74 NY2d 1). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.